[Cite as Van Pelt v. Van Pelt, 2016-Ohio-2660.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 CHRISTOPHER VAN PELT                                  :
                                                       :   Appellate Case No. 26828
         Plaintiff-Appellee                            :
                                                       :   Trial Court Case No. 2013-DR-802
 v.                                                    :
                                                       :   (Appeal from Domestic Relations
 DANIELLE VAN PELT                                     :   Court)
                                                       :
         Defendant-Appellant                           :
                                                       :

                                                  ...........

                                                  OPINION

                             Rendered on the 22nd day of April, 2016.

                                                  ...........

KENT J. DEPOORTER, Atty. Reg. No. 0058487, 7501 Paragon Road, Dayton, Ohio
45459
      Attorney for Plaintiff-Appellee

DAVID M. MCNAMEE, Atty. Reg. No. 0068582, 2625 Commons Boulevard, Suite A,
Dayton, Ohio 45431
      Attorney for Defendant-Appellant

                                             .............

FAIN, J.

        {¶ 1} Defendant-appellant Danielle Van Pelt appeals from the August 7, 2015
                                                                                           -2-


order of the Montgomery Court of Common Pleas, Division of Domestic Relations,

designating plaintiff–appellee Christopher Van Pelt as the residential parent of the parties'

child for school purposes. Ms. Van Pelt contends that the order constitutes an abuse of

discretion.

       {¶ 2} We conclude that there is competent, credible evidence in the record to

support the trial court’s finding that the best interest of the child is served by designating

Mr. Van Pelt as residential parent for school purposes. Accordingly, the judgment of the

trial court is Affirmed.



                                  I. Factual Background

       {¶ 3} The parties were married on September 8, 2007. They have one minor child

as a result of their union.    Mr. Van Pelt filed a complaint for divorce in July 2013.

Following their separation, Mr. Van Pelt remained in the marital residence located in

Vandalia. Ms. Van Pelt moved to Springfield, where she resided with her mother until

approximately April 2015, at which time she leased a two-bedroom condominium in

Springfield.

       {¶ 4} The parties were divorced on May 5, 2015. They entered into a shared

parenting agreement at that time. The agreement provided that “both [parties] shall be

considered the residential and custodial parent of the minor child.” The agreement also

provided that the parties would alternate parenting time on a weekly basis. By design,

the agreement did not state which parent would be designated as residential parent for

school purposes, noting that the issue would be determined by the court following a

hearing.
                                                                                             -3-




       {¶ 5} On July 22, 2015, the court held a hearing on the residential-parent issue.

Thereafter, the court entered an order designating Mr. Van Pelt as the residential parent

for school purposes. Ms. Van Pelt appeals.



      II. There Is Evidence in the Record to Support the Trial Court’s Finding

         that Designation of the Father as the Residential Parent for School

                         Purposes Is in the Child’s Best Interest

       {¶ 6} Ms. Van Pelt’s sole assignment of error states:

THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DETERMINED THAT

PLAINTIFF/APPELLEE SHOULD BE DESIGNATED AS RESIDENTIAL

PARENT FOR SCHOOL PURPOSES UNDER THE PARTIES’ SHARED

PARENTING PLAN.

       {¶ 7} Ms. Van Pelt contends that the trial court’s finding that it is in the child’s best

interest to designate Mr. Van Pelt as residential parent for school purposes is not

supported by the evidence.

       {¶ 8} A trial court has broad discretion in custody matters, and its decision

regarding such issues should not be reversed absent an abuse of that discretion. In re

E.L.C., 12th Dist. Butler No. CA2014-09-177, 2015-Ohio-2220.             The term “abuse of

discretion” connotes a decision that is unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).                       In

determining the best interest of the child, the trial court considered the following factors

set forth in R.C. 3109.04(F)(1):
                                                                                        -4-




       (a) The wishes of the child's parents regarding the child's care;

       (b) If the court has interviewed the child in chambers pursuant to division

       (B) of this section regarding the child's wishes and concerns as to the

       allocation of parental rights and responsibilities concerning the child, the

       wishes and concerns of the child, as expressed to the court;

       (c) The child's interaction and interrelationship with the child's parents,

       siblings, and any other person who may significantly affect the child's best

       interest;

       (d) The child's adjustment to the child's home, school, and community;

       (e) The mental and physical health of all persons involved in the situation;

       (f) The parent more likely to honor and facilitate court-approved parenting

       time rights or visitation and companionship rights[.]

       {¶ 9} Both parents wish to be named residential parent for school purposes.

Ms. Van Pelt wishes to have the child attend school at a particular system in Springfield,

although she admits that she has no involvement in, or knowledge about, that school

system. Mr. Van Pelt wishes to have the child attend a private school which he attended

as a child. The child was not interviewed by the court; the Guardian ad Litem for the

child recommended that Mr. Van Pelt be appointed residential parent for school purposes.

The child is bonded to both parents. He is also bonded to his paternal grandmother, who

lives in the father’s residence.

       {¶ 10} In applying the best interest factors set forth in R.C. 3109(F)(1), the trial

court determined that Mr. Van Pelt is presently more stable than Ms. Van Pelt, and that
                                                                                       -5-


he has a better support system than Ms. Van Pelt. The trial court further found that the

child is assimilated in Mr. Van Pelt’s home and community, where he has lived since birth.

The trial court further noted that Ms. Van Pelt had gone to the father’s choice of school,

and had informed the staff that she was the child’s custodial parent, and that they could

not enroll the child. She also enrolled the child in counseling without informing Mr. Van

Pelt.

        {¶ 11} Ms. Van Pelt’s place of employment is about 35 minutes from her home.

Her work schedule fluctuates. She testified that she may work from 8:00 a.m. to 8:00

p.m., 8:00 a.m. to 5:00 p.m., or 9:00 a.m. to 6:00 p.m., Monday through Friday, except

that she does not work on Tuesdays.        She testified that her mother, who receives

disability payments, is available to watch the child while she is at work. Mr. Van Pelt

currently works about twelve minutes from his residence. He works 3:00 p.m. until 11:00

p.m., but can change that schedule to the 11:00 p.m. to 7:00 a.m. shift. He testified that

his mother watches the child when he is at work. Both parties noted that the paternal

grandmother has been active in caring for the child since his birth. Mr. Van Pelt’s father

and aunt both live on his street. His home is five minutes away from his choice of school.

The child’s pediatrician and dentist are located in the same area.

        {¶ 12} The issue before the trial court was close.    We conclude that the trial

court’s decision is neither arbitrary, unreasonable, nor unconscionable. Accordingly, the

sole assignment of error is overruled.



                                     III. Conclusion

        {¶ 13} The sole assignment of error being overruled, the order of the trial court
                                                                                      -6-


designating Mr. Van Pelt as the residential parent for school purposes is Affirmed.

                                    .............


DONOVAN, P.J., and WELBAUM, J., concur.



Copies mailed to:

Kent J. DePoorter
David M. McNamee
Hon. Timothy D. Wood